In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Silverman, J.), entered December 10, 1996, which denied her motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly found that she had failed to make a prima facie showing of her entitlement to judgment as a matter of law. The brief account of the accident set forth in the plaintiff’s affidavit was insufficient to demonstrate that she acted reasonably under the circumstances, and was free from comparative *485negligence (see, Barletta v Lewis, 237 AD2d 238; Davis v Federated Dept. Stores, 227 AD2d 514; Jong Chan Lee v Bonavita, 216 AD2d 8; Rodriguez v Logan, 188 AD2d 522). Moreover, the plaintiff’s motion for summary judgment, which was made only one month after joinder of issue and before pretrial discovery had even begun, was premature (see, Barletta v Lewis, supra; Rodriguez v Logan, supra). Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.